Knowlton, J.
I do not agree with the majority of the court in holding that a sale of intoxicating liquors by a licensed apothecary with a purpose to have it used as a beverage is lawful, if the purchaser deceiving him actually intends to use it as a medicine, and that a sale is brought within the protection of the license if either the buyer or the seller, no matter'which, has a purpose to have the liquor used as a medicine.
The act of selling intoxicating liquor without a license is not malum in se, but malum prohibitum. x In prosecutions under statutes regulating the sale of intoxicating liquors, as well as statutes prohibiting the sale of impure milk, it has been held for many years that the law punishes the act without looking for any criminal intent beyond the intentional doing of the thing forbidden. It has been thought that the only practicable way of accomplishing the purpose of the Legislature is to require *497the seller to find out for himself whether his act is within the prohibition. So, if one intentionally sells a liquid which is in fact intoxicating liquor, although he believes it to be non-intoxicating, he is punishable. Commonwealth v. Boynton, 2 Allen, 160. Commonwealth v. Goodman, 97 Mass. 117. Commonwealth v. Hallett, 103 Mass. 452. Commonwealth v. Savery, 145 Mass. 212. Commonwealth v. Daly, 148 Mass. 428. If he sells to a minor, he is guilty, notwithstanding that he believes the purchaser to be of full age. “ One holding a license must, at at his peril, keep within the terms of it.” Commonwealth v. Barnes, 138 Mass. 511, 512. Commonwealth v. Farren, 9 Allen, 489. Commonwealth v. Emmons, 98 Mass. 6. Roberge v. Burnham, 124 Mass. 277. Commonwealth v. Finnegan, 124 Mass. 324. Commonwealth v. Uhrig, 138 Mass. 492. Commonwealth v. Julius,. 143 Mass. 132. The decisions under the statute have been uniform in this particular, and there is no reason for giving it a different construction in the present case.
The act prohibited is the sale of intoxicating liquor in any way not expressly authorized. The act permitted to an apothecary under his license is a sale “ for medicinal, mechanical, or chemical purposes.” Pub. Sts. c. 100, § 2. A sale of liquor for a medicinal purpose is a sale with an intention that it shall be put to a medicinal use. The use to which it is in fact put after it has been sold is immaterial. The act is complete as soon as the sale is made, its character is permanently fixed, and the sale then is or is not a sale for a medicinal purpose. When the sale is made, the kind of use to which the liquor is to be put is in the future, and whether it is medicinal or otherwise is necessarily a matter merely of expectation and intention. If we contemplate a sale as made for a purpose in regard to the use to which the liquor is to be put, the purpose is to be determined, not by the use to which it afterwards happens to be put, but by that to which the seller intends that it shall be put. The sale licensed is a sale for a specified purpose; that is, a sale with a view to the appropriation of the liquor to that purpose or expected use. The liquor may or may not afterwards be used as expected. A sale which is not made for such a purpose and with such a view is unlawful. The characterization which distinguishes the act as lawful or unlawful pertains to the sale, not to the purchase. *498Note the expressions repeated in different clauses of the statutes: “May sell pure alcohol for medicinal, mechanical, or chemical purposes.” “ The purpose for which it was sold.” Pub. Sts. c. 100, §§ 2, 3; St. 1887, c. 431, §§ 2, 3. The intention or purpose referred to is that of the seller, not that of the buyer. It is the seller whose act is lawful or unlawful, because it is or is not done for an approved purpose,—-that is, with an approved intention in regard to the use to be made of the liquor in the future.
It is true that his purpose relates to that which he expects will be done by the buyer. But the law prescribes elaborate requirements, which are intended to inform him what use the buyer expects to make of the liquor, so that he will not be likely to sell it for a medicinal purpose unless the buyer buys it for the same purpose. But if the intentions of the two parties to the sale are different, the statute looks to the intention of the seller. The vendor and vendee stand in different relations to a sale, and the purpose or intention of one in reference to the use to be made of an article sold may differ from that of the other. The statute deals with a single purpose, not with two different purposes.
As I understand it, the case stands thus. An apothecary sells intoxicating liquor. He is to be punished if the sale is not permitted by his license. It is not permitted by his license unless it is a sale for a medicinal purpose; that is, a sale with a view to have the liquor used as a medicine. It either is or is not a sale for a medicinal purpose as soon as it is made. In a supposable case, the parties to the transaction, through the deception of one of them, entertain different purposes in regard to the use to be made of the liquor. The test of legality established by the statute is a purpose or intention in regard to that. It cannot be two different purposes which are not in harmony. If it is the purpose of the seller, and if his purpose is that the liquor shall be used as a medicine, and if the forms of law are complied with, it makes no difference whether the purchaser afterwards uses it as a medicine or as a beverage, and it is of no consequence what the secret intention of the purchaser is in regard to it. On the other hand, if it is the purpose of the buyer, and the buyer intends to use it as a bev*499evage, it makes no difference that the purpose of the seller is that it shall be used as a medicine. His license protects him only when the purpose or intention referred to in the statute is that the use shall be medicinal, mechanical, or chemical.
It seems to me that the doctrine of the opinion requires us to hold that the sale is for a medicinal purpose, and the act of selling is within the protection of the license, if either the buyer or the seller intends that the use of the liquor shall be medicinal, although the other entertains an opposite purpose, so that the purpose referred to by the statute in any case may be that either of the buyer or of the seller, with nothing to show which, or else requires us to overrule the construction which has been put upon the statute in many cases, by which it is settled that a defendant is punishable if he does the prohibited act, and that guilty knowledge is not necessary to his conviction.